Smith, C. J.,
delivered the opinion of the court.
We find no reversible error, if error at all, in any of the matters complained of. The remarks alleged to have been made by the district attorney in his closing argument are not before us for review, for the reason that they are not presented by either a general or special bill of exceptions. They were not taken down-by the stenographer on the trial of the case, and consequently do not appear in the general bill of exceptions, composed of his transcribed notes.
After the trial of the case a special bill of exceptions, setting forth these remarks, seems to have been presented to the trial judge; but he declined to sign it. Thereupon evidence seems to have been taken in order to prove that the remarks attributed to the district attorney were in fact made by him. All matters which occur during the trial of a case in the presence of the court, and which are not otherwise of record, can only be made a part of the record by a bill of exceptions, made up in some one of the ways authorized by law.
Affirmed.